EARTH SEARCH SCIENCES, INC. 306 Stoner Loop Road P.O. Box 386 Lakeside , Montana 59922 (406) 751-5200 (406) 752-7433 December18, 2007 Filed as Correspondence Via EDGAR and Submitted Via Federal Express United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-7010 Attn: Donald F. Delaney RE: Earth Search Sciences, Inc. Form 10-KSB for the Fiscal Year Ended March 31, 2007 Filed July 16, 2007 Form 10-KSB for the Fiscal Year Ended March 31, 2006 Filed July 17, 2006 Form 10-QSB for the Fiscal Quarter Ended June 30, 2007 Filed August 20, 2007 Form 10-QSB for the Fiscal Quarter Ended September 30, 2006 Filed November 20, 2006 Response Letter Dated September 14, 2007 File No. 000-19566 Dear Mr. Delaney: On behalf of Earth Search Sciences, Inc. (the “Company” or “ESSI”), we submit this written response to your letter dated November 13, 2007. We enclose marked drafts of the Company’s proposed Amendments No. 1 to Form-10KSB for the fiscal years ended March 31, 2007 and March 31, 2006 (the “Amended Annual Reports”) and proposed Amendments No. 1 to Form 10-QSB for the quarterly periods ended June 30, 2007 and September 30, 2006 (the “Amended Quarterly Report”). The Amended Annual Reports and the Amended Quarterly Report contain revisions that have been made in response to the comments received from the staff ("Staff") of the Securities and Exchange Commission in their letter dated November 13, 2007.Set forth below are the Company’s responses to the Staff’s comments.We have reproduced the Staff’s comments and have followed each comment with our response. References in this letter to “we,” “our” or “us” mean the Company or its advisors, as the context may require. United States Securities and Exchange Commission December 18, 2007 Page 2 of 6 Form 10-KSB/A1 (draft) for the Fiscal Year Ended March 31, 2007 Properties, page 9 1.We have read the disclosure you proposed in response to prior comment 7, regarding ownership of a hyper-spectral instrument. Please review the second sentence of your proposed disclosure to clarify whether ownership is shared with “members of the Company” as you state, or owners of ESSI Probe I LC. Response.We have revised the disclosure to clarify that ownership is shared with members of ESSI Probe I LC. Litigation, page 9 2.We note your response to prior comment 16, indicating that you do not believe the settlement agreement with Accuprobe would be subject to the guidance in SFAS 15, as it had to do with resolving a dispute about ownership and amounts due.Since you characterize the settlement as “forgiveness of debt,” had a capital lease for the probe that is associated with the balance due, and described the revised arrangement as “new debt,’ it is unclear how you arrived at the view that SFAS 15 did not apply.Please submit the original agreements, any amendments, and the settlement agreement so that we may better understand your position.In addition, under this heading in Note 10 to your financial statements, to address the following points.Please make similar revisions in the corresponding sections of your 2006 report (Item 3 and Note 7). · Explain how you determined that it was economically advantageous, and in the best interests of your shareholders, to uncur the shipping and handling and disposition fees, plus rents, interest on unpaid rents, and late fees, no amounting to $5,434,259 in the aggregate (as disclosed), rather than return the hyperspectral probe as you agreed.It should be clear how your utilization of the probe, while in default under the terms of your settlement arrangement, supports your conclusion in this regard. · Disclose any ownership relationships or affiliations between you, your management, and the counterparty to the settlement agreement. · State your rationale for recognizing the settlement gain in 2006 rather than 2005, given that you have identified March 23, 2005 as the date of your settlement arrangement, a date prior to your 2005 fiscal year end. Response. We have submitted the original lease agreement and the settlement agreement related to Accuprobe. Debt restructurings within the scope of SFAS 15 are identified based generally on the November 7, 1975 Exposure Draft, which, according to paragraph 61 of SFAS 15, focuses on the economic and legal considerations related to the debtor's financial difficulties that in effect compel the creditor to restructure a receivable in ways more favorable to the debtor than the creditor would otherwise consider. ESSI’s circumstances involved a dispute over the legal disposition of obligations under the lease agreement and the transfer of title of the probepursuant tovarious transactions entered into by ESSI and the Accuprobe/Arnett parties. It was ESSI’s position that the debt was satisfied through a series of stock issuances and other transactions. The settlement agreement served to resolve the legal disputes outstanding between the parties and was not a restructuring of debt to ease the debt burden, as contemplated by the scoping language of SFAS 15. As a result, this transaction does not appear to fall within the scope of SFAS 15. The Accuprobe/Arnett parties were originally investors in ESSI and were a party to a sale-leaseback transaction with the probe. At the time the settlement agreement was signed and on termination date, as discussed below, the combined ownership of Accuprobe and Dr. Arnett was less than 5%. Consequently, we did not consider the Accuprobe/Arnett Parties as "related parties"as defined by SFAS No. 57.Over the lease period, Accuprobe and Dr. Arnett agreed to accept stock in lieu of payments due under the lease agreement. There ultimately became a dispute about the valuation of the stock granted, which began to erode the relationship between ESSI and the Accuprobe/Arnett parties. Subsequently, Dr. Arnett obtained a court order to seize certain computers and proprietary software used with the probe, make duplicates and then return the computers and software. However, Dr. Arnett did not return the computers and software. We believe Dr. Arnett intended to compete against ESSI. In addition, the computers and software contained proprietary information necessary for the operation of the probe. We believed that the probe was the only leverage we had to get the computers and software back. We attempted to contact Dr. Arnett on many occasions without response. We believe our disclosures adequately describe the liability and further disclosure is not necessary. United States Securities and Exchange Commission December 18, 2007 Page 3 of 6 Although the settlement agreement was dated March 23, 2005, the lease was deemed in full force and effect through August 15, 2005. As such, the actual termination of the lease agreement and release of obligation was deemed to be August 15, 2005. Furthermore, the settlement agreement provided for a new obligation upon failure to return the probe, which is stipulated in the settlement agreement. We believe any recognition of gain prior to August 15, 2005 would not be appropriate due to substantial penalties, interest and late fees associated with failure to return the probe. Management’s Discussion and Analysis, page 11 Liquidity and Capital Resources, page 12 3.We have read the disclosure you added in response to prior comment 17, concerning the $10.1 million gain associated with the “settlement of certain debt.” Since you recognized the gain only after you determined that the statute of limitations would preclude collection efforts by the counterparties, please further revise your disclosures to clarify that you have no settlement agreement and that you never paid the amounts due. Response.We have revised our disclosure to clarify that we have no settlement agreement and that we never paid the amounts due. Executive Compensation, page 18 Employment Contracts, page 19 4.We note that in response to prior comment 10 you included a revised disclosure about executive compensation, which cross references the corresponding disclosure in your financial statements, Note 8.However, we also note that in making these revisions to your draft amendment, you did not remove the previous disclosure, resulting in both the former and revised disclosures being preset in your draft amended filing.Accordingly, we remind you to remove the superseded disclosure, and ensure that all disclosures that have been superseded are similarly removed from your amended filing. Response.We have revised our disclosure accordingly. Financial statements, page F-1 Statement of Changes in Stockholders’ Deficit, page F-4 5.We see that, in response to prior comment 13, you inserted a line item in this statement to reflect the common stock for loan extensions.However, as a result of this insertion, the total amount for the “Common Shares” column as of March 31, 2007, does not mathematically agree with the summation of the amounts now presented in this column, and the total for this new line item is not reflected in the “Total” column of the statement.Further, as a result of these changes, the totals for each of these columns will no longer agree with the corresponding balances reported on your balance sheet.Accordingly, please amend your filing to correct these inconsistencies. Response.
